PER CURIAM.
By petition and cross-petition for writ of certiorari, we have for review an order of the Florida Industrial Commission dated January 4, 1968. After argument and our consideration of the petition and cross-petition, records and briefs, we have reached the conclusion that the Florida Industrial Commission’s Order does not deviate from the essential requirements of law.
The petition and cross-petition herein filed are therefore denied.
Petitioner Meiten’s motion for attorney’s fees is also denied.
It is so ordered.
CALDWELL, C. J., and THOMAS, ROBERTS, ERVIN and HOPPING, JJ., concur.